 



Exhibit 10.68

[Execution Version]

AMENDED AND RESTATED SECURITY AGREEMENT

          THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated
as of May 11, 2004, is made among The Chalone Wine Group, Ltd., a California
corporation (the “Borrower”), Canoe Ridge Vineyard, L.L.C., a Washington limited
liability company (“Canoe Ridge”), SHW Equity Co., a Washington corporation
(“SHW”), Staton Hills Winery Company Limited, a Washington corporation (“Staton
Hills”), Canoe Ridge Winery, Inc. a Washington corporation (“CRW”) (the
Borrower, Canoe Ridge, CRW, SHW and Staton Hills, individually a “Debtor” and
collectively, the “Debtors”) and Cooperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank International”, New York Branch (“Rabobank”), as Collateral
Agent.

          The Borrower, certain lenders and Rabobank, as issuer of letters of
credit (in such capacity, the “Issuing Lender”), as swingline lender (in such
capacity, the “Swingline Lender”) and as administrative agent (in such capacity,
the “Agent”), are parties to an Amended and Restated Credit Agreement dated as
of May 11, 2004 (as the same may be hereafter amended, restated, modified,
supplemented, renewed or extended from time to time, the “Credit Agreement”)
pursuant to which the Lenders have made available to the Borrower a revolving
credit facility and term loan facility, as provided therein.

          The Borrower is also party to that certain Amended and Restated Note
Purchase Agreement dated as of April 19, 2002 (the “Note Agreement”), entered
into by the Borrower with the Purchasers listed on the signature pages thereto.
Pursuant to the Note Agreement, the Borrower delivered certain amended and
restated notes to the Purchasers (the “Amended and Restated Senior Secured
Notes”). The Borrower has requested that the Noteholders amend the Note
Agreement and the Noteholders are willing to enter into and execute that certain
Second Amendment to Note Purchase Agreement dated May 11, 2004 ( as the same may
hereafter be amended, modified and/or restated from time to time, the “Amended
and Restated Note Agreement”).

          It is a condition precedent to the amendment and restatement of the
Credit Agreement, that each Debtor enter into this Agreement to amend and
restate the Original Security Agreement and grant to the Collateral Agent, for
itself and for the ratable benefit of the Agent, the Lenders and the
Noteholders, the security interests hereinafter provided to secure the
obligations of the Debtors as described below.

          The Collateral Agent, the Agent, the Lenders, the Noteholders and the
Debtors have entered into an Intercreditor and Collateral Agency Agreement dated
as of April 19, 2002 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”) pursuant to which, among other
things, the Lenders and Noteholders have agreed (i) to the appointment of
Rabobank as Collateral Agent and (ii) to the relative priority of their security
interests in the Collateral and the manner and order in which certain rights and
remedies of the Lenders and Noteholders may be exercised, all as provided
therein.

1



--------------------------------------------------------------------------------



 



          Accordingly, the parties hereto agree as follows:

          SECTION 1 Definitions; Interpretation.

          (a) Terms Defined in Credit Agreement. All capitalized terms used in
this Agreement (including in the preamble and recitals hereof) and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

          (b) Certain Defined Terms. As used in this Agreement (including in the
preamble and recitals hereof), the following terms shall have the following
meanings:

          “Accounts” means any and all of any Debtor’s accounts, as such term is
defined in Section 9-102 of the UCC.

          “Appraised Winery Equipment” means the equipment (including, without
limitation, all crushing, pressing, processing, bottling and lab equipment,
pumps, stainless steel cooperage and wood barrels) which is identified in the
appraisal reports delivered by or on behalf of the Borrower to the Agent and the
Noteholders prior to the date hereof in respect of the Acacia, Carmenet,
Chalone, Canoe Ridge and Sageland vineyard properties and improvements.

          “Books” means all books, records and other written, electronic or
other documentation in whatever form maintained now or hereafter by or for any
Debtor in connection with the ownership of its assets or the conduct of its
business or evidencing or containing information relating to the Collateral,
including: (i) ledgers; (ii) records indicating, summarizing, or evidencing any
Debtor’s assets (including Inventory and Rights to Payment), business operations
or financial condition; (iii) computer programs and software; (iv) computer
discs, tapes, files, manuals, spreadsheets; (v) computer printouts and output of
whatever kind; (vi) any other computer prepared or electronically stored,
collected or reported information and equipment of any kind; and (vii) any and
all other rights now or hereafter arising out of any contract or agreement
between any Debtor and any service bureau, computer or data processing company
or other Person charged with preparing or maintaining any of such Debtor’s books
or records or with credit reporting, including with regard to such Debtor’s
Accounts.

          “Bulk Wine” means any and all of any Debtor’s bulk wine, whether held
for sale in the bulk wine market or otherwise, and whether or not classified as
“inventory” under Section 9-102 of the UCC.

          “Chattel Paper” means any and all of any Debtor’s chattel paper, as
such term is defined in Section 9-102 of the UCC, including all Electronic
Chattel Paper.

          “Collateral” has the meaning set forth in Section 2.

          “Commercial Tort Claims” means any and all of any Debtor’s commercial
tort claims, as such term is defined in Section 9-102 of the UCC, including any
described in Schedule 1.

          “Control Agreement” means any control agreement or other agreement
with any securities intermediary, bank or other Person establishing the
Collateral Agent’s control with

2



--------------------------------------------------------------------------------



 



respect to any Deposit Accounts, Letter-of-Credit Rights or Investment Property,
for purposes of UCC Sections 9-104, 9-106 and 9-107.

          “Credit Facility Secured Obligations” means the indebtedness,
liabilities and other obligations of the Debtors and Edna Valley to the
Collateral Agent, the Agent, the Lenders and the Indemnified Persons under or in
connection with the Credit Agreement, the Revolving Notes, the Term Notes, the
Guaranties, the Letters of Credit and the other Loan Documents, including all
unpaid principal of the Loans, all unpaid drawings under Letters of Credit, all
interest accrued thereon, all fees due under the Credit Agreement and the other
Loan Documents and all other amounts payable by any Debtor or Edna Valley to the
Collateral Agent, the Agent and the Lenders thereunder or in connection
therewith, whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined.

          “Deposit Account” means any deposit account, as such term is defined
in Section 9-102 of the UCC, maintained by or for the benefit of any Debtor,
whether or not restricted or designated for a particular purpose.

          “Documents” means any of any Debtor’s documents, as such term is
defined in Section 9-102 of the UCC.

          “Edna Valley” means Edna Valley Vineyard, a joint venture.

          “Electronic Chattel Paper” means any and all of any Debtor’s
electronic chattel paper, as such term is defined in Section 9-102 of the UCC.

          “Equipment” means any and all of any Debtor’s equipment, including any
and all fixtures, as such terms are defined in Section 9-102 of the UCC.

          “Excluded Collateral” means the personal property listed on
Schedule 2, to the extent such property relates to the Excluded Parcels, if any;
provided, however, that, notwithstanding anything to the contrary herein, the
Appraised Winery Equipment shall not at any time constitute Excluded Collateral;
and provided further that, for the avoidance of doubt, it is agreed and
acknowledged that Bulk Wine and Inventory shall not at any time constitute
Excluded Collateral.

          “Excluded Parcel” means any real property of any Debtor that is not
encumbered by a Deed of Trust.

          “Farm Products” means any and all of any Debtor’s farm products, as
such term is defined in Section 9-102 of the UCC.

          “General Intangibles” means any and all of any Debtor’s general
intangibles, as such term is defined in Section 9-102 of the UCC.

          “Instruments” means any and all of such Debtors’ instruments, as such
term is defined in Section 9-102 of the UCC.

3



--------------------------------------------------------------------------------



 



          “Intellectual Property Collateral” means the following properties and
assets owned or held by any Debtor or in which any Debtor otherwise has any
interest, now existing or hereafter acquired or arising:

          (i) all patents and patent applications, domestic or foreign, all
licenses relating to any of the foregoing and all income and royalties with
respect to any licenses (including such patents, patent applications and patent
licenses as described in Schedule 1), all rights to sue for past, present or
future infringement thereof, all rights arising therefrom and pertaining thereto
and all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof;

          (ii) all copyrights and applications for copyright, domestic or
foreign, together with the underlying works of authorship (including titles),
whether or not the underlying works of authorship have been published and
whether said copyrights are statutory or arise under the common law, and all
other rights and works of authorship (including the copyrights and copyright
applications described in Schedule 1), all computer programs, computer
databases, computer program flow diagrams, source codes, object codes and all
tangible property embodying or incorporating any copyrights, all licenses
relating to any of the foregoing and all income and royalties with respect to
any licenses, and all other rights, claims and demands in any way relating to
any such copyrights or works, including royalties and rights to sue for past,
present or future infringement, and all rights of renewal and extension of
copyright;

          (iii) all state (including common law), federal and foreign
trademarks, service marks and trade names, and applications for registration of
such trademarks, service marks and trade names, all licenses relating to any of
the foregoing and all income and royalties with respect to any licenses
(including such marks, names, applications and licenses as described in
Schedule 1), whether registered or unregistered and wherever registered, all
rights to sue for past, present or future infringement or unconsented use
thereof, all rights arising therefrom and pertaining thereto and all reissues,
extensions and renewals thereof;

          (iv) all trade secrets, trade dress, trade styles, logos, other source
of business identifiers, mask-works, mask-work registrations, mask-work
applications, software, confidential information, customer lists, license
rights, advertising materials, operating manuals, methods, processes, know-how,
algorithms, formulae, databases, quality control procedures, product, service
and technical specifications, operating, production and quality control manuals,
sales literature, drawings, specifications, blue prints, descriptions,
inventions, name plates and catalogs;

          (v) the entire goodwill of or associated with the businesses now or
hereafter conducted by any Debtor connected with and symbolized by any of the
aforementioned properties and assets; and

          (vi) all accounts, all intangible intellectual or other similar
property and other general intangibles associated with or arising out of any of
the aforementioned properties and assets and not otherwise described above.

4



--------------------------------------------------------------------------------



 



          “Inventory” means any of any Debtor’s inventory, as such term is
defined in Section 9-102 of the UCC.

          “Investment Property” means any of any Debtor’s investment property,
as such term is defined in Section 9-102 of the UCC.

          “Lenders” means the lenders from time to time party to the Credit
Agreement as “Lenders”. References to the Lenders shall include references to
Rabobank in its capacity as the Issuing Lender and the Swingline Lender; for
purposes of clarification only, to the extent that Rabobank may have any rights
or obligations in addition to those of the Lenders due to its status as the
Issuing Lender or the Swingline Lender, its status as such will be specifically
referenced. Unless the context otherwise clearly requires, the Lenders shall
include any such Person in its capacity as Swap Provider. Unless the context
otherwise clearly requires, references to any such Person as a Lender shall also
include any of such Person’s Affiliates that may at any time of determination be
Swap Providers.

          “Letter-of-Credit Rights” means any and all of any Debtor’s
letter-of-credit rights, as such term is defined in Section 9-102 of the UCC.

          “Noteholders” means the noteholders from time to time holding one or
more of the Amended and Restated Senior Secured Notes and in whose name such
Amended and Restated Senior Secured Note(s) are registered in the register
maintained by the Borrower pursuant to the Amended and Restated Note Agreement.

          “Original Security Agreement” means the Security Agreement dated as of
April 19, 2002, between the Debtors and Rabobank.

          “Private Placement Secured Obligations” means the indebtedness,
liabilities and other obligations of the Debtors and Edna Valley to the
Collateral Agent and the Noteholders under or in connection with the Amended and
Restated Note Agreement, the Amended and Restated Senior Secured Notes, the
Subsidiary Guarantee Agreement (as defined in the Amended and Restated Note
Agreement) and the other Loan Documents (as defined in the Amended and Restated
Note Agreement), including all unpaid principal of the Amended and Restated
Senior Secured Notes, all interest accrued thereon, all fees due under the
Amended and Restated Note Agreement and the other Loan Documents (as so defined)
and all other amounts payable by any Debtor or Edna Valley to the Collateral
Agent and the Noteholders thereunder or in connection therewith, whether now
existing or hereafter arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined.

          “Proceeds” means all proceeds, as such term is defined in
Section 9-102 of the UCC.

          “Rights to Payment” means any and all of any Debtor’s Accounts and any
and all of any Debtor’s rights and claims to the payment or receipt of money or
other forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

5



--------------------------------------------------------------------------------



 



          “Secured Obligations” means the Credit Facility Secured Obligations
and the Private Placement Secured Obligations.

          “Supporting Obligations” means all supporting obligations, as such
term is defined in Section 9-102 of the UCC.

          “UCC” means the Uniform Commercial Code as the same may, from time to
time, be in effect in the State of New York.

          (c) Terms Defined in UCC. Where applicable and except as otherwise
defined herein, terms used in this Agreement shall have the meanings assigned to
them in the UCC.

          (d) Interpretation. The rules of interpretation set forth in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement and
are incorporated herein by this reference.

          SECTION 2 Security Interest.

          (a) Grant of Security Interest. As security for the payment and
performance of the Secured Obligations, each Debtor hereby grants to the
Collateral Agent, for itself and on behalf of and for the ratable benefit of the
Agent, the Lenders and the Noteholders, a security interest in all of such
Debtor’s right, title and interest in, to and under all of its personal
property, wherever located and whether now existing or owned or hereafter
acquired or arising, including the following property (collectively, the
“Collateral”): (i) all Accounts; (ii) all Chattel Paper; (iii) all Commercial
Tort Claims; (iv) all Deposit Accounts; (v) all Documents; (vi) all Equipment;
(vii) all Farm Products, (viii) all General Intangibles; (ix) all Instruments;
(x) all Inventory; (xi) all Investment Property; (xii) all Letter-of-Credit
Rights; and (xii) all money, all products and Proceeds of any and all of the
foregoing, and all Supporting Obligations of any and all of the foregoing.
Notwithstanding the foregoing, except for fixtures (as provided in Section 9-313
of the UCC), such grant of a security interest shall not extend to, and the term
“Collateral” shall not include, any asset which would be real property under the
law of the jurisdiction in which it is located or any Excluded Collateral.

          (b) Debtor Remains Liable. Anything herein to the contrary
notwithstanding, (i) each Debtor shall remain liable under any contracts,
agreements and other documents included in the Collateral, to the extent set
forth therein, to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Collateral Agent of any of the rights hereunder shall not release such Debtor
from any of its duties or obligations under such contracts, agreements and other
documents included in the Collateral, and (iii) the Collateral Agent shall not
have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Collateral Agent be obligated to perform any of the obligations or duties of
such Debtor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Collateral hereunder.

          (c) Continuing Security Interest. Each Debtor agrees that this
Agreement shall create a continuing security interest in the Collateral which
shall remain in effect until terminated in accordance with Section 22.

6



--------------------------------------------------------------------------------



 



          SECTION 3 Perfection and Priority.

          (a) Financing Statements. Each Debtor shall execute and deliver to the
Collateral Agent concurrently with the execution of this Agreement, and such
Debtor hereby authorizes the Collateral Agent to file (with or without such
Debtor’s signature), at any time and from time to time thereafter, all financing
statements, continuation financing statements, termination statements, security
agreements relating to the Intellectual Property Collateral, if any,
assignments, fixture filings, affidavits, reports, notices and other documents
and instruments, in form satisfactory to the Collateral Agent, and take all
other action, as the Collateral Agent may request, to perfect and continue
perfected, maintain the priority of or provide notice of the Collateral Agent’s
security interest in the Collateral and to accomplish the purposes of this
Agreement. Without limiting the generality of the foregoing, each Debtor
ratifies and authorizes the filing by the Collateral Agent of any financing
statements filed prior to the date hereof.

          (b) Bailees. Any Person (other than the Collateral Agent) at any time
and from time to time holding all or any portion of the Collateral shall be
deemed to, and shall, hold the Collateral as the agent of, and as pledge holder
for, the Collateral Agent. At any time and from time to time, the Collateral
Agent may give notice to any such Person holding all or any portion of the
Collateral that such Person is holding the Collateral as the agent and bailee
of, and as pledge holder for, the Collateral Agent, and obtain such Person’s
written acknowledgment thereof. Without limiting the generality of the
foregoing, such Debtor will join with the Collateral Agent in notifying any
Person who has possession of any Collateral of the Collateral Agent’s security
interest therein and obtaining an acknowledgment from such Person that it is
holding the Collateral for the benefit of the Collateral Agent.

          (c) Control. Each Debtor will cooperate with the Collateral Agent in
obtaining control (as defined in the UCC) of Collateral consisting of any
Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights.

          SECTION 4 Representations and Warranties. In addition to the
representations and warranties of the Debtors set forth in the Credit Agreement,
which are incorporated herein by this reference, each Debtor represents and
warrants to the Agent, each Lender, each Noteholder and the Collateral Agent
that:

          (a) Location of Chief Executive Office and Collateral. Its chief
executive office and principal place of business (as of the date of this
Agreement) is located at the address set forth in Schedule 1; and all other
locations (as of the date of this Agreement) where such Debtor conducts business
or Collateral is kept are set forth in Schedule 1.

          (b) Locations of Books. All locations where Books pertaining to the
Rights to Payment are kept, including all equipment necessary for accessing such
Books and the names and addresses of all service bureaus, computer or data
processing companies and other Persons keeping any Books or collecting Rights to
Payment for such Debtor, are set forth in Schedule 1.

          (c) Jurisdiction of Organization and Names. Each Debtor’s jurisdiction
of organization is set forth in Schedule 1; and each Debtor’s exact legal name
is as set forth in the first paragraph of this Agreement. All trade names and
trade styles under which any Debtor

7



--------------------------------------------------------------------------------



 



presently conducts its business operations are set forth in Schedule 1, and,
except as set forth in Schedule 1, each Debtor has not, at any time in the past:
(i) been known as or used any other corporate, trade or fictitious name;
(ii) changed its name; (iii) been the surviving or resulting corporation in a
merger or consolidation; or (iv) acquired through asset purchase or otherwise
any business of any Person.

          (d) Collateral. Each Debtor has rights in or the power to transfer the
Collateral, and such Debtor is, and, except as permitted by Section 5(i), will
continue to be, the sole and complete owner of the Collateral (or, in the case
of after-acquired Collateral, at the time such Debtor acquires rights in such
Collateral, will be the sole and complete owner thereof), free from any Lien
other than Permitted Liens.

          (e) Enforceability; Priority of Security Interest. (i) This Agreement
creates a security interest which is enforceable against the Collateral in which
any Debtor now has rights and will create a security interest which is
enforceable against the Collateral in which any Debtor hereafter acquires rights
at the time such Debtor acquires any such rights, subject to the Permitted Liens
and the Intercreditor Agreement; and (ii) the Collateral Agent has a perfected
and first priority security interest in the Collateral in which any Debtor now
has rights, and will have a perfected and first priority security interest in
the Collateral in which such Debtor hereafter acquires rights at the time such
Debtor acquires any such rights, in each case securing the payment and
performance of the Secured Obligations and subject to Permitted Liens and the
Intercreditor Agreement.

          (f) Other Financing Statements. Other than (i) financing statements
disclosed to the Agent, the Noteholders and the Lenders in writing, and (ii)
financing statements in favor of the Collateral Agent on behalf of itself, the
Agent, the Lenders and the Noteholders, no effective financing statement naming
any Debtor as debtor, assignor, grantor, mortgagor, pledgor or the like and
covering all or any part of the Collateral is on file in any filing or recording
office in any jurisdiction.

          (g) Rights to Payment.

          (i) The Rights to Payment represent valid, binding and enforceable
obligations of the account debtors or other Persons obligated thereon,
representing undisputed, bona fide transactions completed in accordance with the
terms and provisions contained in any documents related thereto, and are and
will be genuine, free from Liens, and not subject to any adverse claims,
counterclaims, setoffs, defaults, disputes, defenses, discounts, retainages,
holdbacks or conditions precedent of any kind or character, except to the extent
reflected by any Debtor’s reserves for uncollectible Rights to Payment or to the
extent, if any, that such account debtors or other Persons may be entitled to
normal and ordinary course trade discounts, returns, adjustments and allowances
in accordance with Section 5(m), or as otherwise disclosed to the Collateral
Agent, the Agent, the Lenders and the Noteholders in writing;

          (ii) to the best of each Debtor’s knowledge and belief, all account
debtors and other obligors on the Rights to Payment are solvent and generally
paying their debts as they come due;

8



--------------------------------------------------------------------------------



 



          (iii) all Rights to Payment comply with all applicable laws concerning
form, content and manner of preparation and execution, including where
applicable any federal or state consumer credit laws;

          (iv) no Debtor has assigned any of its rights under the Rights to
Payment except as provided in this Agreement or as set forth in the other Loan
Documents;

          (v) with respect to the Rights to Payment constituting Eligible
Receivables, except as disclosed in writing to the Agent and the Lenders, no
Debtor has any knowledge that any of the criteria for eligibility are not or are
no longer satisfied;

          (vi) all statements made, all unpaid balances and all other
information in the Books and other documentation relating to the Rights to
Payment are true and correct and in all respects what they purport to be; and

          (vii) no Debtor has any knowledge of any fact or circumstance which
would impair the validity or collectibility of any of the Rights to Payment.

          (h) Inventory. No Inventory or Farm Products is stored with any bailee
or warehouseman or similar Person or on any premises leased to any Debtor, nor
has any Inventory or Farm Products been consigned to any Debtor or consigned by
any Debtor to any Person or is held by any Debtor for any Person under any “bill
and hold” or other arrangement, except as set forth in Schedule 1; and with
respect to the Inventory constituting Eligible Inventory, except as disclosed in
writing to the Agent and the Lenders, no Debtor has any knowledge that any of
the criteria for eligibility are not or are no longer satisfied.

          (i) Intellectual Property.

          (i) Except as set forth in Schedule 1, no Debtor (directly or through
any Subsidiary) owns, possesses or uses under any licensing arrangement any
patents, copyrights, trademarks, service marks or trade names, nor is there
currently pending before any Governmental Authority any application for
registration of any patent, copyright, trademark, service mark or trade name;

          (ii) all patents, copyrights, trademarks, service marks and trade
names are subsisting and have not been adjudged invalid or unenforceable in
whole or in part;

          (iii) all maintenance fees required to be paid on account of any
patents have been timely paid for maintaining such patents in force, and, to the
best of each Debtor’s knowledge, each of the patents is valid and enforceable
and each Debtor has notified the Agent, the Lenders and the Noteholders in
writing of all prior art (including public uses and sales) of which it is aware;

          (iv) to the best of each Debtor’s knowledge after due inquiry, no
material infringement or unauthorized use presently is being made of any
Intellectual Property Collateral by any Person;

9



--------------------------------------------------------------------------------



 



          (v) each Debtor is the sole and exclusive owner of its Intellectual
Property Collateral and the past, present and contemplated future use of such
Intellectual Property Collateral by such Debtor has not, does not and will not
infringe or violate any right, privilege or license agreement of or with any
other Person; and

          (vi) each Debtor owns, has material rights under, is a party to, or an
assignee of a party to all material licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, trade names and
all other Intellectual Property Collateral necessary to continue to conduct its
business as heretofore conducted.

          (j) Equipment.

          (i) None of the Equipment constituting Collateral or other Collateral
is affixed to real property, except Collateral with respect to which each Debtor
has supplied the Collateral Agent, the Agent, the Lenders and the Noteholders
with all information and documentation necessary to make all fixture filings
required to perfect and protect the priority of the Collateral Agent’s security
interest in all such Collateral which may be fixtures as against all Persons
having an interest in the premises to which such property may be affixed;

          (ii) none of the Equipment constituting Collateral is leased from or
to any Person, except as set forth on Schedule 1 or as otherwise disclosed to
the Collateral Agent, the Agent, the Lenders and the Noteholders in writing;

          (iii) the Appraised Winery Equipment has an aggregate appraised value
of not less than $6,590,000, as set forth in the appraisal reports previously
delivered to the Agent and the Noteholders prior to the date hereof; and

          (iv) the Appraised Winery Equipment is owned by one or more of the
Debtors free and clear of all Liens, rights and interests of any other Person.

          (k) Deposit Accounts. The names and addresses of all financial
institutions at which any Debtor maintains its Deposit Accounts, and the account
numbers and account names of such Deposit Accounts, are set forth in Schedule 1.

          (l) Investment Property; Instruments; and Chattel Paper. All
securities accounts of any Debtor and other Investment Property of any Debtor
are set forth in Schedule 1, and all Instruments and Chattel Paper held by any
Debtor are also set forth in Schedule 1.

          (m) Control Agreements. No Control Agreements exist with respect to
any Collateral other than any Control Agreements in favor of the Collateral
Agent.

          (n) Letter-of-Credit Rights. No Debtor has any Letter-of-Credit Rights
except as set forth in Schedule 1.

          (o) Commercial Tort Claims. No Debtor has any Commercial Tort Claims
except as set forth in Schedule 1.

10



--------------------------------------------------------------------------------



 



          (p) Leases. No Debtor is nor will not become a lessee under any real
property lease or other agreement governing the location of Collateral at the
premises of another Person pursuant to which the lessor or such other Person may
obtain any rights in any of the Collateral, and no such lease or other such
agreement now prohibits, restrains, impairs or will prohibit, restrain or impair
any Debtor’s right to remove any Collateral from the premises at which such
Collateral is situated, except for the usual and customary restrictions
contained in leases of real property.

          (q) Consideration. Each Debtor has received at least reasonably
equivalent value and more than sufficient consideration to support the
indebtedness, obligations, liens and security interests created hereunder and
under the other Loan Documents to which such Debtor is a party. Each Debtor
acknowledges that it will derive substantial direct and indirect benefits from
the making of the Loans to the Borrower and the issuances of letters of credit
pursuant to the Credit Agreement and, without limiting the generality of the
foregoing, agrees to the inclusion of such Debtor’s assets in the Borrowing Base
as provided in the Credit Agreement.

          SECTION 5 Covenants. In addition to the covenants of each Debtor set
forth in the Credit Agreement and the other Loan Documents and in the Amended
and Restated Note Agreement and the other Loan Documents (as defined in the
Amended and Restated Note Agreement), so long as any of the Secured Obligations
remain unsatisfied or any Lender shall have any Commitment, each Debtor agrees
that:

          (a) Defense of Collateral. It will appear in and defend any action,
suit or proceeding which may affect to a material extent its title to, or right
or interest in, or the Collateral Agent’s right or interest in, the Collateral.

          (b) Preservation of Collateral. It will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral.

          (c) Compliance with Laws, Etc. It will comply with all laws,
regulations and ordinances, and all policies of insurance, relating in a
material way to the possession, operation, maintenance and control of the
Collateral.

          (d) Location of Books and Chief Executive Office. It will: (i) keep
all Books pertaining to the Rights to Payment at the locations set forth in
Schedule 1; and (ii) give at least 30 days’ prior written notice to the
Collateral Agent, the Agent and the Noteholders of (a) any changes in any such
location where Books pertaining to the Rights to Payment are kept, including any
change of name or address of any service bureau, computer or data processing
company or other Person preparing or maintaining any Books or collecting Rights
to Payment for the Debtor or (b) any change in the location of its chief
executive office or principal place of business.

          (e) Location of Collateral. It will: (i) keep the Collateral at the
locations set forth in Schedule 1 and not remove the Collateral from such
locations (other than disposals of Collateral permitted by subsection (i) below)
except upon at least 30 days’ prior written notice of any removal to the
Collateral Agent, the Agent and the Noteholders; and (ii) give the Collateral

11



--------------------------------------------------------------------------------



 



Agent, the Agent and the Noteholders at least 30 days’ prior written notice of
any change in the locations set forth in Schedule 1.

          (f) Change in Name, Identity or Structure. It will give at least
30 days’ prior written notice to the Collateral Agent, the Agent and the
Noteholders of (i) any change in its name, (ii) any change in its jurisdiction
of organization, (iii) any change in its registration as an organization (or any
new such registration); and (iv) any changes in its identity or structure in any
manner which might make any financing statement filed hereunder incorrect or
misleading; provided that it shall not change its jurisdiction of organization
to a jurisdiction outside of the United States.

          (g) Maintenance of Records. It will keep separate, accurate and
complete Books with respect to the Collateral, disclosing the Collateral Agent’s
security interest hereunder.

          (h) Invoicing of Sales. It will invoice all of its sales upon forms
customary in the industry and to maintain proof of delivery and customer
acceptance of goods.

          (i) Disposition of Collateral. It will not surrender or lose
possession of (other than to the Collateral Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral or any right or interest
therein, except to the extent permitted by the Credit Agreement and the Amended
and Restated Note Agreement; provided that no such disposition or transfer of
Investment Property or Instruments shall be permitted while any Event of Default
exists.

          (j) Liens. It will keep the Collateral free of all Liens except
Permitted Liens.

          (k) Expenses. It will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral.

          (l) Leased Premises. At the Collateral Agent’s, the Agent’s or the
Noteholders’ request, it will obtain from each Person from whom it leases any
premises at which any Collateral is at any time present such collateral access,
subordination, waiver, consent and estoppel agreements as the Collateral Agent,
the Agent or the Noteholders may require, in form and substance satisfactory to
the Collateral Agent, the Agent and the Noteholders.

          (m) Rights to Payment. It will:

          (i) give only normal discounts, allowances and credits as to Accounts
and other Rights to Payment, in the ordinary course of business, according to
normal trade practices utilized by it in the past, and enforce all Accounts and
other Rights to Payment strictly in accordance with their terms, and take all
such action to such end as may from time to time be reasonably requested by the
Collateral Agent, the Agent or the Noteholders, except that it may grant any
extension of the time for payment or enter into any agreement to make a rebate
or otherwise to reduce the amount owing on or with respect to, or compromise or
settle for less than the full amount thereof, any Account or other Right to
Payment, in the ordinary course of business, according to normal trade practices
utilized by it in the past, and where the amount involved does not exceed
$1,500,000 or where the Account or Right to Payment does not exceed $1,500,000
or would not be materially impaired;

12



--------------------------------------------------------------------------------



 



          (ii) if any discount, allowance, credit, extension of time for
payment, agreement to make a rebate or otherwise to reduce the amount owing on,
or compromise or settle, an Account or other Right to Payment exists or occurs,
or if, to the knowledge of it, any dispute, setoff, claim, counterclaim or
defense exists or has been asserted or threatened with respect to an Account or
other Right to Payment, disclose such fact fully to the Collateral Agent, the
Agent and the Noteholders in the Books relating to such Account or other Right
to Payment and in connection with any invoice or report furnished by it to the
Collateral Agent, the Agent and the Noteholders relating to such Account or
other Right to Payment;

          (iii) if any Accounts arise from contracts with the United States or
any department, agency or instrumentality thereof, immediately notify the
Collateral Agent, the Agent and the Noteholders thereof and, upon the request of
the Collateral Agent, the Agent or the Noteholders, execute any documents and
instruments and take any other steps requested by the Collateral Agent, the
Agent or the Noteholders in order that all monies due and to become due
thereunder shall be assigned to the Collateral Agent and notice thereof given to
the Federal authorities under the Federal Assignment of Claims Act;

          (iv) in accordance with its sound business judgment perform and comply
in all material respects with its obligations in respect of the Accounts and
other Rights to Payment;

          (v) upon the request of the Collateral Agent, the Agent or the
Noteholders while an Event of Default exists, (a) at any time, notify all or any
designated portion of the account debtors and other obligors on the Rights to
Payment of the security interest hereunder, and (b) notify the account debtors
and other obligors on the Rights to Payment or any designated portion thereof
that payment shall be made directly to the Collateral Agent or to such other
Person or location as the Collateral Agent shall specify; and

          (vi) upon the occurrence of any Event of Default, establish such
lockbox or similar arrangements for the payment of the Accounts and other Rights
to Payment as the Collateral Agent, the Agent or the Noteholders shall
reasonably require.

          (n) Instruments, Investment Property, Etc. Upon the request of the
Collateral Agent, the Agent or the Noteholders it will (i) immediately deliver
to the Collateral Agent, or an agent designated by it, appropriately endorsed or
accompanied by appropriate instruments of transfer or assignment, all
Instruments, Documents, Chattel Paper and certificated securities with respect
to any Investment Property, all letters of credit, and all other Rights to
Payment at any time evidenced by promissory notes, trade acceptances or other
instruments, (ii) cause any securities intermediaries to show on their books
that the Collateral Agent is the entitlement holder with respect to any
Investment Property, and/or obtain Control Agreements in favor of the Collateral
Agent from such securities intermediaries, in form and substance satisfactory to
the Collateral Agent, the Agent and the Noteholders with respect to any
Investment Property, as requested by Collateral Agent, and (iii) provide such
notice, obtain such acknowledgments and take all such other action, with respect
to any Chattel Paper, Documents and Letter-of Credit Rights, as the Collateral
Agent, the Agent or the Noteholders shall reasonably specify.

13



--------------------------------------------------------------------------------



 



          (o) Deposit Accounts and Securities Accounts. It will give the
Collateral Agent, the Agent and the Noteholders immediate written notice of the
establishment of any new Deposit Account and any new securities account with
respect to any Investment Property.

          (p) Inventory. It will:

          (i) upon the request of the Collateral Agent (which, except upon the
occurrence and during the continuation of an Event of Default, shall not be
given more than once in any 12-month period), take a physical listing of the
Inventory and promptly deliver a copy of such physical listing to the Collateral
Agent; and

          (ii) not store any Inventory or Farm Products with a bailee,
warehouseman or similar Person or on premises leased to the Debtor, nor dispose
of any Inventory or Farm Products on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment or similar basis, nor acquire any
Inventory or Farm Products from any Person on any such basis, without in each
case giving the Agent prior written notice thereof.

          (q) Equipment. It will, upon the Collateral Agent’s request (which,
except upon the occurrence and during the continuation of an Event of Default
shall not be given more than once in any 12-month period), deliver to the
Collateral Agent a report of each item of Equipment, in form and substance
satisfactory to the Collateral Agent.

          (r) Intellectual Property Collateral. It will:

          (i) not enter into any agreement (including any license or royalty
agreement) pertaining to any Intellectual Property Collateral, except for
non-exclusive licenses in the ordinary course of business, without in each case
the prior written consent of the Collateral Agent;

          (ii) not allow or suffer any Intellectual Property Collateral to
become abandoned, nor any registration thereof to be terminated, forfeited,
expired or dedicated to the public;

          (iii) promptly give the Collateral Agent, the Agent and the
Noteholders notice of any rights it may obtain to any new patentable inventions,
copyrightable works or other new Intellectual Property Collateral, prior to the
filing of any application for registration thereof; and

          (iv) diligently prosecute all applications for patents, copyrights and
trademarks, and file and prosecute any and all continuations,
continuations-in-part, applications for reissue, applications for certificate of
correction and like matters as shall be reasonable and appropriate in accordance
with prudent business practice, and promptly and timely pay any and all
maintenance, license, registration and other fees, taxes and expenses incurred
in connection with any Intellectual Property Collateral.

          (s) Notices, Reports and Information. It will (i) notify the
Collateral Agent, the Agent and the Noteholders of any other modifications of or
additions to the information contained in Schedule 1; (ii) notify the Collateral
Agent, the Agent and the Noteholders of any material claim made or asserted
against the Collateral by any Person and of any change in the

14



--------------------------------------------------------------------------------



 



composition of the Collateral (other than in the ordinary course of business) or
other event which could materially adversely affect the value of the Collateral
or the Collateral Agent’s Lien thereon; (iii) furnish to the Collateral Agent,
the Agent and the Noteholders such statements and schedules further identifying
and describing the Collateral and such other reports and other information in
connection with the Collateral as the Collateral Agent, the Agent or the
Noteholders may reasonably request, all in reasonable detail; and (iv) upon
request of the Collateral Agent, the Agent or the Noteholders make such demands
and requests for information and reports as the Debtor is entitled to make in
respect of the Collateral.

          (t) Chattel Paper. It will not create any Chattel Paper without
placing a legend on the Chattel Paper acceptable to the Collateral Agent, the
Agent and the Noteholders indicating that the Collateral Agent has a security
interest in the Chattel Paper. It will give the Collateral Agent, the Agent and
the Noteholders immediate notice if it at any time holds or acquires an interest
in any Chattel Paper, including any Electronic Chattel Paper.

          (u) Commercial Tort Claims. It will give the Collateral Agent, the
Agent and the Noteholders immediate notice if it shall at any time hold or
acquire any Commercial Tort Claim.

          (v) Letter-of-Credit Rights. It will give the Collateral Agent, the
Agent and the Noteholders immediate notice if it shall at any time hold or
acquire any Letter-of-Credit Rights.

          SECTION 6 Rights to Payment.

          (a) Collection of Rights to Payment. Until the Collateral Agent
exercises its rights hereunder to collect Rights to Payment, each Debtor shall
endeavor in the first instance diligently to collect all amounts due or to
become due on or with respect to the Rights to Payment. At the request of the
Collateral Agent, the Agent or the Noteholders, upon and after the occurrence of
any Event of Default, and while such Event of Default is continuing, all
remittances received by any Debtor shall be held in trust for the Collateral
Agent and, in accordance with the Collateral Agent’s instructions, remitted to
the Collateral Agent or deposited to an account with the Collateral Agent in the
form received (with any necessary endorsements or instruments of assignment or
transfer).

          (b) Investment Property and Instruments. At the request of the
Collateral Agent, the Agent or the Noteholders, upon and after the occurrence of
any Event of Default and while such Event of Default is continuing, the
Collateral Agent shall be entitled to receive all distributions and payments of
any nature with respect to any Investment Property or Instruments, and all such
distributions or payments received by any Debtor shall be held in trust for the
Collateral Agent and, in accordance with the Collateral Agent’s instructions,
remitted to the Collateral Agent or deposited to an account with the Collateral
Agent in the form received (with any necessary endorsements or instruments of
assignment or transfer). Following the occurrence of an Event of Default any
such distributions and payments with respect to any Investment Property held in
any securities account shall be held and retained in such securities account, in
each case as part of the Collateral hereunder. Additionally, the Collateral
Agent shall have the right, upon the occurrence of an Event of Default and while
such Event of Default is continuing, following prior written notice to the
Debtors, to vote and to give consents, ratifications and waivers with respect to
any Investment Property and Instruments, and to exercise all rights of

15



--------------------------------------------------------------------------------



 



conversion, exchange, subscription or any other rights, privileges or options
pertaining thereto, as if the Collateral Agent were the absolute owner thereof;
provided that the Collateral Agent shall have no duty to exercise any of the
foregoing rights afforded to it and shall not be responsible to any Debtor or
any other Person for any failure to do so or delay in doing so.

          SECTION 7 Authorization; Collateral Agent Appointed Attorney-in-Fact.
The Collateral Agent shall have the right to, in the name of any Debtor, or in
the name of the Collateral Agent or otherwise, without notice to or assent by
the Debtors, and each Debtor hereby constitutes and appoints the Collateral
Agent (and any of the Collateral Agent’s officers or employees or Collateral
Agents designated by the Collateral Agent) as such Debtor’s true and lawful
attorney-in-fact, with full power and authority to:

          (i) sign and file any of the financing statements which must be
executed or filed to perfect or continue perfected, maintain the priority of or
provide notice of the Collateral Agent’s security interest in the Collateral;

          (ii) take possession of and endorse any notes, acceptances, checks,
drafts, money orders or other forms of payment or security and collect any
Proceeds of any Collateral;

          (iii) sign and endorse any invoice or bill of lading relating to any
of the Collateral, warehouse or storage receipts, drafts against customers or
other obligors, assignments, notices of assignment, verifications and notices to
customers or other obligors;

          (iv) send requests for verification of Rights to Payment to the
customers or other obligors of any Debtor;

          (v) contact, or direct the Debtors to contact, all account debtors and
other obligors on the Rights to Payment and instruct such account debtors and
other obligors to make all payments directly to the Collateral Agent;

          (vi) assert, adjust, sue for, compromise or release any claims under
any policies of insurance;

          (vii) exercise dominion and control over, and refuse to permit further
withdrawals from, Deposit Accounts maintained with the Collateral Agent, any
Lender or any other bank, financial institution or other Person;

          (viii) notify each Person maintaining lockbox or similar arrangements
for the payment of the Rights to Payment to remit all amounts representing
collections on the Rights to Payment directly to the Collateral Agent;

          (ix) ask, demand, collect, receive and give acquittances and receipts
for any and all Rights to Payment, enforce payment or any other rights in
respect of the Rights to Payment and other Collateral, grant consents, agree to
any amendments, modifications or waivers of the agreements and documents
governing the Rights to Payment and other Collateral, and otherwise file any
claims, take any action or institute, defend, settle or adjust any actions,
suits or proceedings with respect to the Collateral, as the Collateral Agent may
deem necessary

16



--------------------------------------------------------------------------------



 



or desirable to maintain, preserve and protect the Collateral, to collect the
Collateral or to enforce the rights of the Collateral Agent with respect to the
Collateral;

          (x) execute any and all applications, documents, papers and
instruments necessary for the Collateral Agent to use the Intellectual Property
Collateral and grant or issue any exclusive or non-exclusive license or
sublicense with respect to any Intellectual Property Collateral;

          (xi) execute any and all endorsements, assignments or other documents
and instruments necessary to sell, lease, assign, convey or otherwise transfer
title in or dispose of the Collateral;

          (xii) execute and deliver to any securities intermediary or other
Person any entitlement order or other notice, document or instrument which the
Collateral Agent may reasonably deem necessary or advisable to maintain,
protect, realize upon and preserve the Deposit Accounts and Investment Property
and the Collateral Agent’s security interest therein; and

          (xiii) execute any and all such other documents and instruments, and
do any and all acts and things for and on behalf of the Debtors, which the
Collateral Agent may reasonably deem necessary or advisable to maintain,
protect, realize upon and preserve the Collateral and the Collateral Agent’s
security interest therein and to accomplish the purposes of this Agreement.

The Collateral Agent agrees that, except upon and during the continuance of an
Event of Default, it shall not exercise the power of attorney, or any rights
granted to the Collateral Agent, pursuant to clauses (ii) through (xiii). The
foregoing power of attorney is coupled with an interest and irrevocable so long
as the Lenders have any Commitments or the Secured Obligations have not been
paid and performed in full. Each Debtor hereby ratifies, to the extent permitted
by law, all that the Collateral Agent shall lawfully and in good faith do or
cause to be done by virtue of and in compliance with this Section 7.

          SECTION 8 Collateral Agent Performance of Debtor Obligations. The
Collateral Agent, the Agent or the Noteholders may perform or pay any obligation
which the Debtors have agreed to perform or pay under this Agreement upon notice
to the Debtors, if the Debtors have failed to timely perform or pay any such
obligation, and each Debtor shall reimburse the Collateral Agent, the Agent or
the Noteholders, as the case may be, on demand for any amounts paid by the
Collateral Agent, the Agent or the Noteholders, as the case may be, pursuant to
this Section 8.

          SECTION 9 [Reserved.]

          SECTION 10 Remedies.

          (a) Remedies. Upon the occurrence of any Event of Default and while
such Event of Default is continuing, the Collateral Agent shall have, in
addition to all other rights and remedies granted to it in this Agreement, all
rights and remedies of a secured party under the UCC and other applicable laws.
Without limiting the generality of the foregoing, each Debtor agrees that:

17



--------------------------------------------------------------------------------



 



          (i) The Collateral Agent may peaceably and without notice enter any
premises of any Debtor, take possession of any Collateral, remove or dispose of
all or part of the Collateral on any premises of any Debtor or elsewhere, or, in
the case of Equipment, render it nonfunctional, and otherwise collect, receive,
appropriate and realize upon all or any part of the Collateral, and demand, give
receipt for, settle, renew, extend, exchange, compromise, adjust, or sue for all
or any part of the Collateral, as the Collateral Agent may determine.

          (ii) The Collateral Agent may require any Debtor to assemble all or
any part of the Collateral and make it available to the Collateral Agent, at any
place and time designated by the Collateral Agent.

          (iii) The Collateral Agent may use or transfer any of any Debtor’s
rights and interests in any Intellectual Property Collateral, by license, by
sublicense (to the extent permitted by an applicable license) or otherwise, on
such conditions and in such manner as the Collateral Agent may determine.

          (iv) The Collateral Agent may secure the appointment of a receiver of
the Collateral or any part thereof (to the extent and in the manner provided by
applicable law).

          (v) The Collateral Agent may withdraw (or cause to be withdrawn) any
and all funds from any Deposit Accounts or securities accounts.

          (vi) The Collateral Agent may sell, resell, lease, use, assign,
transfer or otherwise dispose of any or all of the Collateral in its then
condition or following any commercially reasonable preparation or processing
(utilizing in connection therewith any of any Debtor’s assets, without charge or
liability to the Collateral Agent therefor) at public or private sale, by one or
more contracts, in one or more parcels, at the same or different times, for cash
or credit or for future delivery without assumption of any credit risk, all as
the Collateral Agent deems advisable; provided, however, that such Debtor shall
be credited with the net proceeds of sale only when such proceeds are finally
collected by the Collateral Agent. The Collateral Agent and each of the Lenders
shall have the right upon any such public sale, and, to the extent permitted by
law, upon any such private sale, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption, which right or
equity of redemption each Debtor hereby releases, to the extent permitted by
law. The Collateral Agent shall give the Debtors such notice of any public or
private sale as may be required by the UCC or other applicable law. Each Debtor
recognizes that the Collateral Agent may be unable to make a public sale of any
or all of the Investment Property, by reason of prohibitions contained in
applicable securities laws or otherwise, and expressly agrees that a private
sale to a restricted group of purchasers for investment and not with a view to
any distribution thereof shall be considered a commercially reasonable sale.

          (vii) Neither the Collateral Agent, the Agent, any Noteholder nor any
Lender shall have any obligation to clean up or otherwise prepare the Collateral
for sale. The Collateral Agent has no obligation to attempt to satisfy the
Secured Obligations by collecting them from any other Person liable for them and
the Collateral Agent may release, modify or waive any Collateral provided by any
other Person to secure any of the Secured Obligations, all without affecting the
Collateral Agent’s, the Agent’s, any Noteholder’s or any Lender’s rights against

18



--------------------------------------------------------------------------------



 



any Debtor. Each Debtor waives any right it may have to require the Collateral
Agent, the Agent, any Noteholder or any Lender to pursue any third Person for
any of the Secured Obligations. The Collateral Agent may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. The Collateral Agent
may sell the Collateral without giving any warranties as to the Collateral. The
Collateral Agent may specifically disclaim any warranties of title or the like.
This procedure will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral. If the Collateral Agent sells any
of the Collateral upon credit, the Debtors will be credited only with payments
actually made by the purchaser, received by the Collateral Agent and applied to
the indebtedness of the purchaser. In the event the purchaser fails to pay for
the Collateral, the Collateral Agent may resell the Collateral and the Debtors
shall be credited with the proceeds of the sale.

          (b) License. For the purpose of enabling the Collateral Agent to
exercise its rights and remedies under this Section 10 or otherwise in
connection with this Agreement, each Debtor hereby grants to the Collateral
Agent an irrevocable, non-exclusive and assignable license (exercisable without
payment or royalty or other compensation to the Debtors) to use, license or
sublicense any Intellectual Property Collateral.

          (c) Proceeds Account. To the extent that any of the Secured
Obligations may be contingent, unmatured or unliquidated (including with respect
to undrawn amounts under the Letters of Credit) at such time as there may exist
an Event of Default, the Collateral Agent may, at its election, (i) retain the
proceeds of any sale, collection, disposition or other realization upon the
Collateral (or any portion thereof) in a special purpose non-interest-bearing
restricted deposit account (the “Proceeds Account”) created and maintained by
the Collateral Agent for such purpose (which shall constitute a Deposit Account
included within the Collateral hereunder) until such time as the Collateral
Agent may elect to apply such proceeds to the Secured Obligations, and each
Debtor agrees that such retention of such proceeds by the Collateral Agent shall
not be deemed strict foreclosure with respect thereto; (ii) in any manner
elected by the Collateral Agent, estimate the liquidated amount of any such
contingent, unmatured or unliquidated claims and apply the proceeds of the
Collateral against such amount; or (iii) otherwise proceed in any manner
permitted by applicable law. Each Debtor agrees that the Proceeds Account shall
be a blocked account and that upon the irrevocable deposit of funds into the
Proceeds Account, the Debtors shall not have any right of withdrawal with
respect to such funds. Accordingly, each Debtor irrevocably waives until the
termination of this Agreement in accordance with Section 22 the right to make
any withdrawal from the Proceeds Account and the right to instruct the
Collateral Agent to honor drafts against the Proceeds Account.

          (d) Application of Proceeds. Subject to subsection (c), the cash
proceeds actually received from the sale or other disposition or collection of
Collateral, and any other amounts received in respect of the Collateral, shall
be applied as provided in the Intercreditor Agreement. Any surplus thereof which
exists after payment and performance in full of the Secured Obligations shall be
promptly paid over to the Debtors or otherwise disposed of in accordance with
the Intercreditor Agreement, the UCC or other applicable law. The Debtors shall
remain liable to the Collateral Agent, the Agent, the Noteholders and the
Lenders for any deficiency which exists after any sale or other disposition or
collection of Collateral.

19



--------------------------------------------------------------------------------



 



          SECTION 11 Certain Waivers. Each Debtor waives, to the fullest extent
permitted by law, (i) any right of redemption with respect to the Collateral,
whether before or after sale hereunder, and all rights, if any, of marshalling
of the Collateral or other collateral or security for the Secured Obligations;
(ii) any right to require the Collateral Agent, the Agent, the Noteholders or
the Lenders (a) to proceed against any Person, (b) to exhaust any other
collateral or security for any of the Secured Obligations, (c) to pursue any
remedy in the Collateral Agent’s, the Agent’s, any Noteholder’s or any of the
Lenders’ power, or (d) to make or give any presentments, demands for
performance, notices of nonperformance, protests, notices of protests or notices
of dishonor in connection with any of the Collateral; and (iii) all claims,
damages, and demands against the Collateral Agent, the Agent, the Noteholders or
the Lenders arising out of the repossession, retention, sale or application of
the proceeds of any sale of the Collateral.

          SECTION 12 Notices. All notices or other communications hereunder
shall be given in the manner and to the addresses specified in the Intercreditor
Agreement. All such notices and other communications shall be deemed to be
delivered when a record (within the meaning of the UCC) has been (i) delivered
by hand; (ii) sent by mail, upon the earlier of the date of receipt or five
Business Days after deposit in the mail, first class (or air mail, with respect
to communications sent to or from the United States); (iii) sent by facsimile
transmission, or (iv) sent by email.

          SECTION 13 No Waiver; Cumulative Remedies. No failure on the part of
the Collateral Agent, the Agent, any Noteholder or any Lender to exercise, and
no delay in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, remedy, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights and remedies under this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges that may otherwise be available to the
Collateral Agent, the Agent, any Noteholder or any Lender.

          SECTION 14 Costs and Expenses; Indemnification; Other Charges.

          (a) Costs and Expenses. Each Debtor agrees to pay on demand:

          (i) the reasonable out-of-pocket costs and expenses of the Collateral
Agent and any of its Affiliates, and the reasonable fees and disbursements of
counsel to the Collateral Agent (including allocated costs of internal counsel),
in connection with the negotiation, preparation, execution, delivery and
administration of this Agreement, and any amendments, modifications or waivers
of the terms thereof, and the custody of the Collateral;

          (ii) all title, appraisal (including the allocated costs of internal
appraisal services), survey, audit, consulting, search, recording, filing and
similar fees, costs and expenses incurred or sustained by the Collateral Agent
or any of its Affiliates in connection with this Agreement or the Collateral;
and

          (iii) all costs and expenses of the Collateral Agent and its
Affiliates and the fees and disbursements of counsel (including the allocated
costs of internal counsel), in connection with the enforcement or attempted
enforcement of, and preservation of any rights or

20



--------------------------------------------------------------------------------



 



interests under, this Agreement, any out-of-court workout or other refinancing
or restructuring or in any bankruptcy case, and the protection, sale or
collection of, or other realization upon, any of the Collateral, including all
expenses of taking, collecting, holding, sorting, handling, preparing for sale,
selling, or the like, and other such expenses of sales and collections of
Collateral, and any and all losses, costs and expenses sustained by the
Collateral Agent as a result of any failure by any Debtor to perform or observe
its obligations contained herein.

          (b) Indemnification. Each Debtor hereby agrees to indemnify the
Collateral Agent, any Affiliate thereof, and their respective directors,
officers, employees, agents, counsel and other advisors (each an “Indemnified
Person”) against, and hold each of them harmless from, any and all liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including the
reasonable fees and disbursements of counsel to an Indemnified Person (including
allocated costs of internal counsel), which may be imposed on, incurred by, or
asserted against any Indemnified Person, in any way relating to or arising out
of this Agreement or the transactions contemplated hereby or any action taken or
omitted to be taken by it hereunder (the “Indemnified Liabilities”); provided
that the Debtors shall not be liable to any Indemnified Person for any portion
of such Indemnified Liabilities to the extent they are found by a final decision
of a court of competent jurisdiction to have resulted from such Indemnified
Person’s gross negligence or willful misconduct. If and to the extent that the
foregoing indemnification is for any reason held unenforceable, each Debtor
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

          (c) Other Charges. Each Debtor agrees to indemnify the Collateral
Agent, the Agent, each Noteholder and each Lender against and hold each of them
harmless from any and all present and future stamp, transfer, documentary and
other such taxes, levies, fees, assessments and other charges made by any
jurisdiction by reason of the execution, delivery, performance and enforcement
of this Agreement.

          (d) Interest. Any amounts payable to the Collateral Agent, the Agent,
any Noteholder or any Lender under this Section 14 or otherwise under this
Agreement if not paid within 10 calendar days after demand shall thereafter bear
interest until paid in full, at the rate of interest set forth in Section 4.02
of the Credit Agreement.

          SECTION 15 Binding Effect. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Debtors, the Collateral Agent, the
Agent, each Noteholder and each Lender and their respective successors and
assigns and shall bind any Person who becomes bound as a debtor to this
Agreement.

          SECTION 16 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT AS
REQUIRED BY MANDATORY PROVISIONS OF LAW AND TO THE EXTENT THE VALIDITY OR
PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN
RESPECT OF ANY COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN
NEW YORK.

21



--------------------------------------------------------------------------------



 



          SECTION 17 Entire Agreement; Amendment. This Agreement and the
Intercreditor Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and shall not be amended except by the
written agreement of the parties hereto or as provided in the Intercreditor
Agreement.

          SECTION 18 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
all applicable laws and regulations. If, however, any provision of this
Agreement shall be prohibited by or invalid under any such law or regulation in
any jurisdiction, it shall, as to such jurisdiction, be deemed modified to
conform to the minimum requirements of such law or regulation, or, if for any
reason it is not deemed so modified, it shall be ineffective and invalid only to
the extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.

          SECTION 19 Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

          SECTION 20 Incorporation of Provisions of the Credit Agreement. To the
extent the Credit Agreement contains provisions of general applicability to the
Loan Documents, including any such provisions contained in Article XIII thereof,
such provisions are incorporated herein by this reference.

          SECTION 21 No Inconsistent Requirements. Each Debtor acknowledges that
this Agreement, the Credit Agreement, the other Loan Documents, the Amended and
Restated Note Agreement and the other Loan Documents (as defined in the Amended
and Restated Note Agreement) may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.

          SECTION 22 Future Debtors. At such time following the date hereof as
any Person (an “Acceding Subsidiary”) is required to accede hereto pursuant to
the terms of Section 10.03(k) of the Credit Agreement, such Acceding Subsidiary
shall execute and deliver to the Collateral Agent an accession agreement
substantially in the form of Annex 1 (the “Accession Agreement’), signifying its
agreement to be bound by the provisions of this Agreement as a Debtor to the
same extent as if such Acceding Subsidiary had originally executed this
Agreement as of the date hereof.

          SECTION 23 Termination. Upon the termination of the Commitments of the
Lenders, the surrender of the Letters of Credit and payment and performance in
full of all Secured Obligations, the security interests created by this
Agreement shall terminate and the Collateral Agent shall promptly execute and
deliver to the Debtors such documents and instruments reasonably requested by
the Debtors as shall be necessary to evidence termination of all security
interests given by the Debtors to the Collateral Agent hereunder.

22



--------------------------------------------------------------------------------



 



          SECTION 24 Acknowledgments. Each Debtor hereby acknowledges and agrees
for the benefit of the Collateral Agent, for itself and on behalf of and for the
ratable benefit of the Agent, the Lenders and the Noteholders, that the Original
Security Agreement, as amended and restated by this Agreement: (i) is and shall
continue to be in full force and effect, without offset or counterclaim; (ii) is
and shall continue to be valid and enforceable; and (iii) is not and shall not
be impaired or affected in any respect by the execution and delivery of this
Agreement or by the execution and delivery of, or the consummation of the
transactions contemplated by, the Credit Agreement and the Loan Documents, the
execution of which shall not be deemed a satisfaction, cancellation, or novation
of any obligation or any obligations of any Debtor under the Original Security
Agreement or any other Loan Document (as defined in the Existing Credit
Agreement). Each Debtor hereby restates, reaffirms and continues the security
interest in the existing Collateral created pursuant to the Original Security
Agreement (as amended and restated by this Agreement).

[Signatures follow.]

23



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement, as of the date first above written.

              THE DEBTORS
 
            The Chalone Wine Group, Ltd.
 
       

  By:   /s/ Thomas B. Selfridge

     

--------------------------------------------------------------------------------


      Name: Thomas B. Selfridge

      Title: President and CEO
 
            Canoe Ridge Vineyard, L.L.C.
 
       

  By:   /s/ Thomas B. Selfridge

     

--------------------------------------------------------------------------------


      Name: Thomas B. Selfridge

      Title: President and CEO
 
            SHW Equity Co.
 
       

  By:   /s/ Thomas B. Selfridge

     

--------------------------------------------------------------------------------


      Name: Thomas B. Selfridge

      Title: President and CEO
 
            Staton Hills Winery Company Limited
 
       

  By:   /s/ Thomas B. Selfridge

     

--------------------------------------------------------------------------------


      Name: Thomas B. Selfridge

      Title: President and CEO
 
            Canoe Ridge Winery, Inc.
 
       

  By:   /s/ Thomas B. Selfridge

     

--------------------------------------------------------------------------------


      Name: Thomas B. Selfridge

      Title: President and CEO

24



--------------------------------------------------------------------------------



 



              THE COLLATERAL AGENT
 
            Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
International”, New York Branch
 
       

  By   /s/ John Mc Hugh

     

--------------------------------------------------------------------------------


      Name: John Mc Hugh

      Title: Vice President
 
       

  By   /s/ Rebecca Morrow

     

--------------------------------------------------------------------------------


      Name: Rebecca Morrow

      Title: Executive Director

25



--------------------------------------------------------------------------------



 



ANNEX 1

to the Security Agreement

FORM OF ACCESSION AGREEMENT

     
To:
  Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
International”, New York Branch (“Rabobank”)
 
   
Re:
  The Chalone Wine Group, Ltd.

Ladies and Gentlemen:

     This Accession Agreement is made and delivered pursuant to Section 22 of
that certain Amended and Restated Security Agreement dated as of May 11, 2004
(as amended, modified, renewed or extended from time to time, the “Security
Agreement”), made between each Debtor named in the signature pages thereof (each
a “Debtor” and collectively, the “Debtors”), and Rabobank as Collateral Agent
(the “Collateral Agent”). All capitalized terms used in this Accession Agreement
and not otherwise defined herein shall have the meanings assigned to them in
either the Security Agreement.

     The Chalone Wine Group, Ltd. (the “Borrower”) is party to that certain
Amended and Restated Credit Agreement dated as of May 11, 2004 (the “Credit
Agreement) by and among the Borrower, the Lenders from time to time party
thereto and the Agent.

     The Borrower is also party to that certain Amended and Restated Note
Purchase Agreement dated as of May 11, 2004 (the “Note Agreement”) by and among
the Borrower and the Noteholders.

     The undersigned,                                        [insert name of
acceding Subsidiary], a                     [corporation, partnership, limited
liability company, etc.], hereby acknowledges for the benefit of the Collateral
Agent, the Agent, the Lenders and the Noteholders that it shall be a “Debtor”
for all purposes of the Security Agreement effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 4 of the Security Agreement are true and correct as to the undersigned
as of the date hereof.

     Without limiting the foregoing, the undersigned hereby agrees to perform
all of the obligations of a Debtor under, and to be bound in all respects by the
terms of, the Security Agreement, including Section 5 thereof, to the same
extent and with the same force and effect as if the undersigned were an original
signatory thereto. The undersigned hereby grants to the Collateral Agent, for
itself and on behalf of and for the ratable benefit of the Agent, the Lenders
and the Noteholders, a security interest in all of the undersigned’s right,
title and interest in, to and under all of its personal property (other than any
Excluded Collateral), wherever located and

A-1



--------------------------------------------------------------------------------



 



whether now existing or owned or hereafter acquired or arising, including all
Collateral, as security for the payment and performance of the Secured
Obligations.

     Schedule 1 to the Security Agreement is hereby amended by adding Schedule 1
attached hereto to the Security Agreement.

     This Accession Agreement shall constitute a Loan Document under the Credit
Agreement and a Loan Document under the Note Agreement.

     THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

     IN WITNESS WHEREOF, the undersigned has executed this Accession Agreement,
as of the date first above written.

              [SUBSIDIARY]
 
       

  By    

     

--------------------------------------------------------------------------------


  Name    

     

--------------------------------------------------------------------------------


  Title    

     

--------------------------------------------------------------------------------

A-2



--------------------------------------------------------------------------------



 



SCHEDULE 1

to the Security Agreement



1.   Locations of Chief Executive Office and other Locations, including of
Collateral



a.   Chief Executive Office and Principal Place of Business:       621 Airpark
Road
Napa, California 94558   b.   Other locations where Debtors conducts business or
Collateral is kept:       2585 Biddle Ranch Road,
San Louis Obispo, CA 93401       1102 W. Cherry St.
Walla Walla, WA 94362       71 Gangl Rd.
Wapato, WA 98951       Stonewall Canyon Road & Hwy 116
Soledad, CA 93960       1700 Moon Mountain Drive
Sonoma, CA 95476       14301 Arnold Drive
Glen Ellen, CA 95442       2750 Las Amigas Road
Napa, CA 94558       4910 Edna Road
San Luis Obispo, CA 93401       5055 Solano Avenue
Napa, CA 94558       2425 Mission Street
San Miguel, CA 93451

S-1.



--------------------------------------------------------------------------------



 



    1695 St. Helena Hwy.
Rutherford, CA 94573       19817 89th Avenue South
Kent, WA 98301       759 Skyway Court
Napa, CA 94558       13148 Raymer St.
N. Hollywood, CA 91605       787 Airpark Road
Napa, CA 94558       740 Airpark Rd.
Napa, CA 94558       389 4th Street E.
Sonoma, CA 95476       1160 Oak Knoll Road
Napa, CA 94558       600 Mathews Rd
Lakeport, CA 95453       12001 South Highway 99
Manteca, CA 95336



2.   Locations of Books Pertaining to Rights to Payment       621 Airpark Road
Napa, CA 94558   3.   Jurisdiction of Organization.

     
Chalone Wine Group, Ltd
  California

S-2.



--------------------------------------------------------------------------------



 



     
Canoe Ridge Vineyard, L.L.C.
  Washington
Canoe Ridge Winery, Inc.
  Washington
SHW Equity Co.
  Washington
Staton Hills Winery Company Limited
  Washington



4.   Trade Names and Trade Styles; Other Corporate, Trade or Fictitious Names;
Etc.       Sageland Vineyards   5.   Inventory Stored with Warehousemen or on
Leased Premises, Etc.       Tiger Mountain Warehouse
19817 89th Avenue South
Kent, WA 98301       759 Skyway Court
Napa, CA 94558       2425 Mission Street
San Miguel, CA 95451   6.   Patents, Copyrights, Trademarks, Etc.      
Registered Trademarks:       ACACIA, CANOE RIDGE, CHALONE VINEYARD & DESIGN,
CHALONE VINEYARD, GAVILAN, SAGELANDS, STATON HILLS, MISTY RIDGE, PINK RIESLING,
PHOENIX, MOON MOUNTAIN, PATRON OF THE WINE ARTS, BEYOND MERLOT, ARCHSTONE      
Pending Trademark Applications:       PROVENANCE VINEYARD, OROGENY VINEYARDS,
COMADRE, CANOE RIDGE VINEYARD & DESIGN, HEWITT, WINES FOR WILDLIFE, COPIA DE
LUNA   7.   Leased Equipment       General office equipment leases; barrel
leases with De Lage Landen.

S-3.



--------------------------------------------------------------------------------



 



8.   Deposit Accounts       a. Main Accounts/Sweep Accounts:

             
The Chalone Wine Group, Ltd.
  account number:     4295067011  
 
           
Canoe Ridge Vineyard, L.L.C.
  account number:     4103137121  
 
           
Staton Hills Winery Company Limited
  account number:     4296914369  



    b. Winery Accounts:

             
The Chalone Wine Group, Ltd.
  account number:     4518079637  
 
           
Staton Hills Winery Company Limited
  account number:     4296914351  



9.   Investment Property       None.   10.   Instruments and Chattel Paper      
None.   11.   Commercial Tort Claims       None.   12.   Letter-of-Credit Rights
      None.

S-4.



--------------------------------------------------------------------------------



 



SCHEDULE 2

to the Security Agreement

Excluded Collateral

     All right, title and interest of the Debtor, if any, in and to all building
material, building equipment and fixtures of every kind and nature whatsoever on
said land or in any building, structure or improvement now or hereafter standing
on an Excluded Parcel which are classified as fixtures under applicable law and
which are used in connection with the operation, maintenance or protection of
said buildings, structures and improvements as such (including, without
limitation, all boilers, air conditioning, ventilating, plumbing, heating,
lighting and electrical systems and apparatus, all communications equipment and
intercom systems and apparatus, all sprinkler equipment and apparatus, all
elevators and escalators, all irrigation systems, all wastewater treatment and
disposal facilities, all vines and farm products growing thereon, and all
trellises and the reversion or reversions, remainder or remainders, in and to
said land, and together with the entire interest of the Debtor in and to all and
singular the tenements, hereditaments, easements, rights of way, rights,
privileges and appurtenances to said land, belonging or in anywise appertaining
thereto, including, without limitation, the entire right, title and interest of
the Debtor in, to and under any streets, ways, alleys, gores or strips of land
adjoining said land, and all claims or demands whatsoever of the Debtor either
in law or in equity, in possession or expectancy, of, in and to said land,
together with all accessions, parts and appurtenances appertaining or attached
thereto and all substitutions, renewals or replacements of and additions,
improvements, accessions and accumulations to any and all thereof, and together
with all rights, powers, privileges, options and other benefits of the Debtor,
as lessor, under any leases including the right to collect any and all rents,
profits or other income and the present and continuing right to make claim for,
collect, receive and receipt for any and all of such rents, profits or other
income (all of which properties are hereinafter referred to as the “Excluded
Real Property Collateral").

     All materials, furniture, furnishings, machinery, fixtures and equipment
now or hereafter erected on or affixed to the Excluded Real Property Collateral
and including, but not limited to, all heating, plumbing, lighting, water
heating, cooking, laundry, refrigerating, incinerating, communications,
ventilating and air conditioning equipment, building signs, disposals,
dishwashers, telephone systems, sprinkler systems, fire extinguishing apparatus
and equipment, water tanks, engines, machines, boilers, dynamos, stokers,
elevators, motors, cabinets, shades, blinds, partitions, window screens, screen
doors, storm windows, awnings, drapes, rugs and other floor coverings,
furniture, furnishings, radios and television sets and wiring and antennae
therefor, and all fixtures, accessions and appurtenances thereto, and all
renewals or replacements of or substitutions for any of the foregoing, together
with all other equipment, furnishings, fixtures, machinery and furniture owned
by the Debtor now or hereafter attached or affixed to or used in and about the
building or buildings now erected or hereafter to be erected on the Excluded
Real Property Collateral, or otherwise located on the Excluded Real Property
Collateral, and all fixtures, accessions and appurtenances thereto, and all
renewals or replacements of or substitutions for any of the foregoing.

     All judgments, awards of damages, settlements and other compensation
heretofore or hereafter made resulting from condemnation proceedings or the
taking of the Excluded Real

S-5.



--------------------------------------------------------------------------------



 



Property Collateral or any part thereof or any improvements now or at any time
hereafter located thereon or any easement or other appurtenance thereto under
the power of eminent domain, or any similar power or right (including any award
from the United States Government at any time after the allowance of the claim
therefor, the ascertainment of the amount thereof and the issuance of the
warrant for the payment thereof), whether permanent or temporary, or for any
damage (whether caused by such taking or otherwise) to said Excluded Real
Property Collateral or any part thereof or the improvements thereon or any part
thereof, or to any rights appurtenant thereto, including severance and
consequential damage, and any award for change of grade of streets.

     All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or other liquidated claims, including, without limitation,
all proceeds and payments of insurance related to the foregoing.

S-6.